PER CURIAM.
Appellant, Frank Alwardt, appeals his conviction and sentence for battery on a law enforcement officer. We affirm the conviction. However, we reverse and remand for resentencing.
The defendant correctly contends that the trial court erred in imposing a sentence of two-years community control absent written reasons for departure. The defendant’s sentencing scoresheet reflected a total point amount of 105. The permitted sentence for this score is any nonstate prison sanction. Fla.R.Crim.P. 3.988(d). Where the permitted sentence for an offender is any nonstate prison sanction, the court may impose a sentence of community control not to exceed 22 months. § 921.001(5), Fla.Stat. (Supp.1992); Thompson v. State, 617 So.2d 411 (Fla. 2d DCA 1993).
We have considered the other points raised by the defendant on this appeal and find them to be without merit. Accordingly, we vacate the sentence and remand for resen-tencing.
Affirmed in part; reversed and remanded for resentencing.